Citation Nr: 0031707	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following April and October 1996 decisions of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's application to reopen a claim of service connection 
for PTSD.  This matter has been before the Board on two 
earlier occasions - in March and in October 1998.  In March 
1998, the Board reopened the claim and remanded for 
additional evidentiary development.  The case was again 
remanded in October 1998.

The Board notes that information contained in a February 1999 
examination report suggests that the veteran might have an 
anxiety disorder that is due to his military service.  This 
issue has not been developed for appellate review, and is 
consequently referred to the RO for adjudication.


REMAND

The case was remanded in October 1998 in part to obtain from 
the service department pertinent information that might 
corroborate the occurrence of the claimed stressors.  
Specifically, the RO was asked to obtain service personnel 
records, unit histories, morning reports, daily journals, 
Operational Reports-Daily Lessons Learned, and/or Combat 
Operations After Action Reports, as well as to search for any 
other sources likely to corroborate the veteran's stressful 
experiences, such as newspaper accounts.

The Board requested this development because the record on 
appeal contained, not only a diagnosis of PTSD and opinions 
by VA examiners relating the veteran's PTSD to the stressful 
experiences he had while in military service, but a fairly 
detailed description of the veteran's stressors.  See VA 
examination reports dated in 

October 1996, January 1999, and August 1999.  (In order to 
grant service connection for PTSD, there must be "medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of [38 C.F.R. Part 4]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f) 
(2000).)

Specifically, the veteran reported that, following basic 
training in late 1945 (approximately September or October 
1945), while on a train from Fort Bragg, North Carolina to 
Seattle, Washington, the wheels on his railroad car cracked, 
the car derailed, and rolled down an embankment.  This caused 
him to be bruised, cut, and scared.  Next, the veteran 
reported that he sailed for Japan from Seattle in late 
October 1945 (the ship sailed on October 25, 1945, and 
arrived in Japan on November 14, 1945) on a troop transport 
ship.  During that voyage, the bow of the ship split and, 
while the ship's crew was able to seal the leak, he 
nonetheless thought the ship would sink and was in fear of 
losing his life.  Thereafter, the veteran, as well as many of 
the other soldiers and sailors, were sick for approximately 
three to four days.  Next, he reported that, upon arriving in 
Japan, he was assigned to the 64th Field Artillery Battalion 
near Nagasaki (at other places in the record it was reported 
that the veteran served with either the 25th Division in 
Japan and/or the 786th Field Artillery Battalion).  He 
indicated that he was subjected to sniper attacks during a 
peace mission where he was assigned to squads that were 
responsible for locating, disarming, and notifying Japanese 
soldiers in the mountains around Nagasaki that the war was 
over.  He reported that, while his squad was fired upon on 
several occasions by snipers, none of the men in his squad 
was killed, but some were wounded.  He also reported that, on 
several occasions, the Japanese soldiers fired upon them with 
artillery and mortars and his unit returned fire with 105 
Howitzers.  Lastly, the veteran reported that, during this 
time, a member of his unit killed himself while in close 
proximity to the veteran.  See statements in support of claim 
dated in August 1996, January 1997, and January 1998; 
statement dated in July 1999; PTSD questionnaire dated in 
July 1999; VA examination reports dated in October 1996, 
January 1999, and August 1999; testimony from the September 
2000 personal hearing.  


A review of the record on appeal shows that the RO contacted 
the National Personnel Records Center (NPRC) in December 1995 
in an attempt to locate additional service medical records.  
Replies from NPRC were received in January 1996 and August 
1996.  However, NPRC's replies did not provide any additional 
information, but asked the RO to provide it with more 
information to allow it to process the RO's request.  
Thereafter, the RO did not reply to NPRC's request, nor did 
it contact any other source where corroborating evidence 
might have been found.  While the RO had in its possessions 
the above-noted statements from veteran, the RO failed to use 
the information contained in these statements to request from 
the service department, NPRC, the United States Armed 
Services Center for Research of Unit Records (USASCRUR), 
and/or the National Archives other documentation that might 
verify the veteran's stressors.  

The Board notes that the RO has recently re-adjudicated the 
case by concluding that the some of the stressors identified 
by the veteran are insufficient to diagnose PTSD.  In this 
regard, it should be pointed out that the sufficiency of the 
stressor is a medical determination, and, as already noted, 
examiners have concluded that the veteran likely has PTSD as 
a result of such stressful experiences.  Accordingly, the 
Board will remand the case so that the RO may fulfill its 
duty to assist by attempting to obtain corroborating 
evidence.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); Stegall v. West, 
11 Vet. App. 268 (1998) (another remand is necessary when 
directives contained in a Board's remand are not followed).  

Lastly, the Board notes that Disabled American Veterans (DAV) 
prepared all pleadings during the pendency of the veteran's 
appeal and a representative from DAV assisted the veteran at 
his September 2000 personal hearing before the undersigned.  
However, the records include a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
in favor of The American Legion.  This document was executed 
by the veteran in June 2000.  Therefore, on remand, the 
veteran's desire regarding representation should be 
clarified.  


The case is REMANDED for the following actions:

1.  The veteran should be contacted and 
asked to clarify his representation.  In 
addition, because DAV represented the 
veteran at the September 2000 hearing, 
the veteran must also be advised of his 
right to appear at a new hearing with a 
representative from The American Legion, 
if he desires such representation.

2.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should attempt to obtain and associate 
with the record all treatment records on 
file with the Charleston VA medical 
center (VAMC) from 1946 to 1949.  The RO 
should obtain all of veteran's more 
recent treatment records on file with the 
Charleston VAMC (including any separate 
treatment records kept by Drs. Walker and 
May).  The RO should also obtain all 
treatment records held by James L. Suggs, 
M.D., and James B. Berry, Jr., M.D.  
38 C.F.R. § 3.159 (1999); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  The RO, using the information already 
provided by the veteran in the claims 
file, should undertake additional 
development in order to obtain 
verification of the alleged stressors.  
Among other things, the RO must contact 
NPRC, USASCRUR, and the National Archives 
to obtain any documentation that might 
verify the claimed stressors, including 
personnel records, all relevant unit 
histories, morning reports, daily 
journals, Operational Reports-Daily 
Lessons Learned, and/or Combat Operations 
After Action Reports.  The 

foregoing agencies should be asked to say 
whether any additional information is 
required of the veteran to locate the 
records requested.  Any additional 
development suggested should be 
undertaken.  In attempt to corroborate 
the train derailment described by the 
veteran, development should include a 
search of other sources of information, 
such as newspaper accounts of the event.  
All information obtained should be 
incorporated in the claims file.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Notice to the veteran as 
required by the Veterans Claims 
Assistance Act of 2000 should be 
provided.

4.  Thereafter, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and any duly appointed representative have 
been given an opportunity to respond to the SSOC, the claims 
folder should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


